9600 Great Hills Trail
 Suite150W
                            Tyler
                            L VlCr &
                              J
                                   &L Casteel
                                      V-/                                                                          AUSTIN
    Tyler & Casteel
A
                                                         »"i*W   ".. u'•. r-i
                                                                          r--uj 'i i.»»i
                                                                                   :_,M    i ' Ja ^ i J )"va-Vi ;'
                                                                                           «..•                      ..'•'Y


    ATTORNEYS AT LAW                                           01SEF2015 Pi 15 L.                                      ..—    V


    1812 Centre Creek Dr., Ste 110
    Austin, TX 78754




                                     Third District of Texas
                                     P.O. Box 12547
                                     Austin, Texas 78711-2547




                                                                                   rNif||H|lii|i*iH|.||ifi.i.ijt|i.||.|.|.|i||j